DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Brown for a “wireless locket with integrated angle of arrival (AOA) detection” filed October 12, 2018 has been examined.  
  This application claims priority to a 371 of PCT/US2017/027109, which is filed on April 12, 2017, which is provisional application number 62/322,885 which is filed April 15, 2016.

A preliminary amendment to the claims 5-9 and 15-20 has been entered and made of record.   

 Claims 1-20 are pending.

Claim Objections
 
Claims 2 and 12 are objected to because of the following informalities:  the acronym “GPS” is not defined by the claim.  An appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US# 9,218,696 B2) in view of Jonsson (US# 10,228,444 B2).

1, Dumas et al. disclose a lock (11) (i.e. a lockset) (column 2 lines 32 to 58; see Figures 1 to 11) comprising:
the lock 11 may be installed in a standard deadbolt hole and may be battery powered, for example. The lock 11 may be a human controlled (keyed) lock, for example (FIG. 2a). The lock 11 includes an outer cylinder 12 that rotates freely around a standard key cylinder 13. When engaged, the cylinder 13 is linked to a deadbolt 14 (which may optionally be part of lock 11) (i.e. a bolt), thus giving the user control to extend or retract the deadbolt utilizing their key (i.e. a latch assembly including a bolt movable between an extended position and a retracted position) (column 3 lines 65 to column 4 line 7; see Figures 1 to 4);
the lock 11 may be motor powered (FIG. 2b). When a user is in sufficiently close vicinity or touches anywhere on the lock, or in proximity of the lock, 11, the deadbolt 14 is driven by the motor (not shown) to open the lock for authorized users having the remote access device 15 (i.e. a motor configured to move the bolt between the extended position and the retracted position) (column 4 lines 12 to 17; see Figure 2b);
a controller 21 or processor and wireless communication circuitry 22 for wireless communication which as will be discussed below, enable remote access device 15 to operate lock 11 (i.e. a controller configured to electronically control the motor to control movement of the bolt between the extended position and the retracted position responsive to receiving a valid authentication from an authentication device) (column 4 lines 7 to 11; see Figures 1 to 4);
the lock wireless communication circuitry 22 (i.e. a receiver) changes states and starts listening for a remote access device 15 (i.e. an authentication device) advertisement. Once a connection is made authentication can be done upon connection, or upon lock or unlock request a receiver connected to an antenna to detect an incoming wireless signal transmitted from an authentication device) (column 4 lines 48 to 56; see Figures 1 to 3b).
However, Dumas et al. did not explicitly disclose wherein the controller includes an angle of arrival sensor configured to determine a distance and a direction to the authentication device by analyzing a wireless phase and timing of the incoming wireless signal transmitted by the authentication device; and wherein the controller is configured to control movement of the bolt between the extended and retracted positions based, at least in part, on the distance and the direction to the authentication device.
In the same field of endeavor of an access control system, Jonsson teaches that a processor 60 (i.e. a controller) controls the general operation of access control device 13. The processor 60 can be any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller unit (MCU), digital signal processor (DSP), application specific integrated circuit (ASIC) etc., capable of executing software instructions or otherwise configured to behave according to predetermined logic. Hence, the processor 60 can be capable of executing software instructions 65 stored in a memory 64, which can thus be a computer program product. The processor 60 can be configured to execute the method described with reference to FIG. 4 above.  The processor 60 connects to an input/output 63 for communicates with the portable key device 2 over wireless interface using a plurality of antennas 5 (column 10 lines 18 to 57; see Figure 5).  In a detect first angle of arrival (AoA) step 40a, a first angle of arrival of a wireless signal from the portable key device is detected using a first pair of separated antennas (column 5 wherein the controller includes an angle of arrival sensor configured to determine a distance and a direction to the authentication device by analyzing a wireless phase and timing of the incoming wireless signal transmitted by the authentication device) (column 6 lines 18 to 30; column 9 lines 20 to 42; see Figures 1 to 5); and
using wireless communication, the authenticity and authority of the portable key device can be checked in an unlock procedure, e.g. using a challenge and response scheme, after which the access control device grants or denies access. Alternatively or additionally, the portable key device can be used in the same way to, when granted, trigger the barrier to be opened e.g. using a door opener.  The antennas are also used, in pairs, to detect angles of arrival to the portable key device 2, to thereby determine whether the portable key device 2 is within an active area in relation to the barrier 15. The active area is defined such that it is beneficiary to trigger access control when the portable key device is located in the active area (i.e. wherein the controller is configured to control movement of the bolt between the extended and retracted positions based, at least in part, on the distance and the direction to the authentication device) 
	At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the position determination of the portable key device using angle of arrival of the wireless signals received taught by Jonsson in the lock tracks the received signal strength indicator (RSSI) of the remote access device until the algorithm determines that the remote access device is within a defined accessible range from the lock of Dumas et al. because using the position determination of the portable key device using angle of arrival of the wireless signals received would increase the determining of the exact location of the portable key device and also avoid an attacker manipulation of the signal.

	Referring to claim 2, Dumas et al. in view of Jonsson disclose the lockset of claim 1, Dumas et al. disclose a remote access device 15 for example, may include the remote access application and a global positioning system (GPS) receiver 23. The GPS receiver may be used to track the location of remote access device 15 relative to the position of lock 11 and enable communication by the lock 11 only when the remote access device 15 is within range, by geo fencing for example. If the remote access device 15, i.e. mobile wireless communications device 15' is outside the range, as determined by the GPS receiver 23, remote access 15 may tell the lock 11, via the cell network 35 and Internet 28 through the RPU 30 to go into sleep mode or turn off (i.e. wherein the controller is further configured to use GPS data received from the authentication device to identify the location of the authentication device) (column 7 lines 4 to 12; column 10 lines 7 to 19; see Figure 1).

Referring to claim 3, Dumas et al. in view of Jonsson disclose the lockset of claim 1, Dumas et al. disclose that utilizing the location and positioning algorithm in step 117, lock 11 can determine if the user is within activation range in step 118. If the user is in the activation range as determined in step 118, the control of lock 11 is given to fob 15 and the lock 11 will lock or unlock (i.e. wherein the controller is further configured to analyze the distance and direction information using an algorithm to detect patterns in the information) (column 4 lines 48 to 65; column 6 lines 18 to 25; see Figure 4).

Referring to claim 8, Dumas et al. in view of Jonsson disclose the lockset of claim 1, Dumas et al. disclose that when the user 70 approaches, their position is determined by receiving signals from remote access device 15' at an exterior facing antenna 52. Once user 10 is within activation range 91, and touches the lock 11 (i.e. the remote access device 15 is approaching the lock 11), the lock 11 radio switches to an internal antenna 50 to verify the user 70 is on the outside (i.e. wherein the controller is further configured to analyze the distance and direction information to determine if the authentication device is one or more of approaching or getting farther away from the lockset) (column 8 lines 14 to 24; see Figures 7a and 7b).

Referring to claim 9, Dumas et al. in view of Jonsson disclose the lockset of claim 8, Dumas et al. disclose that when the user 70 approaches, their position is determined by receiving signals from remote access device 15' at an exterior facing antenna 52. Once user 10 is within activation range 91, and touches the lock 11 (i.e. the remote access device 15 is approaching the lock 11), the lock 11 radio switches to an internal antenna 50 to verify the user 70 is on the outside. If the calibrated RSSI, as determined by controller 21, or some other element of system 10, from one or more readings from the internal antenna 50 is less than the external calibrated RSSI reading or readings, user 70 is determined by controller 21 to be on the outside and the lock 11 will lock or unlock (i.e. wherein in response to a determination the authentication device is approaching or getting farther from the lockset, the controller sends a signal to the motor to control movement of the bolt between the extended position and the retracted position) (column 8 lines 14 to 24; see Figures 7a and 7b).

Referring to claim 10, Dumas et al. in view of Jonsson disclose the lockset of claim 9, Dumas et al. disclose that the lock 11 includes an interior assembly and an exterior assembly (column 6 lines 4 to 10; see Figures 7a-7b); and Jonsson discloses that when a wireless signal is received from the portable key device 2, a time difference in receiving the wireless signal can be detected. This can e.g. be detected using a phase difference between the received signals. Using the time difference, a first angle of arrival (AoA) .alpha. is calculated. However, the first AoA .alpha. is only in relation to the first line 6a between the first pair of antennas 5a, 5b. In other words, from the first midpoint 3a, the portable key device can be along a first direction 10a, being on the outside 8 of the first line 6a or along a second direction 10b, being on the inside 7 of the first line 6a. The first and second directions 10a, 10b are collectively denoted a first pair of directions (column 6 lines 18 to 29; see Figures 1 and 2A);  the first pair of antennas 5a, 5b are located on the outside 8 of the barrier and the second pair of antennas 5c, 5d are located on the inside of the barrier 7. An advantage of this structure is that the RF (Radio Frequency) range is good both on the inside 7 of the barrier and the outside 8 of the barrier. Moreover, with two wherein the antenna is located on either the interior assembly or the exterior assembly, but not both) (column 6 lines 62 to column 7 line 3; see Figure 2B).

Referring to claims 11-13, Dumas et al. in view of Jonsson disclose a method of detecting an authentication device for use with an electronic lockset, the claims 11-13 same in that the claims 1-3 already addressed above therefore claims 11-13 are also rejected for the same obvious reasons given with respect to claims 1-3.

Claims 4-7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US# 9,218,696 B2) in view of Jonsson (US# 10,228,444 B2) as applied to claims 3 and 13, and further in view Dumas et al. (Pub. No. US 2014/0292481 A1) (hereafter “Dumas ‘481”).

Referring to claim 4, Dumas et al. in view of Jonsson disclose the lockset of claim 3, however, Dumas et al. in view of Jonsson did not explicitly disclose wherein the controller is further configured to store the detected patterns in a memory for use as an authentication factor for determining whether to move the bolt between the extended and retracted positions.
In the same field of endeavor of an access control system, Dumas’ 481 teach that if the fob 15 has not timed out, then in a Step 114 a lock 11 performs a challenge response verification process to authenticate the remote access device 15. Authenticate, as compared to authorize means, has the necessary credentials to be allowed control of lock 11 (authenticated) as wherein the controller is further configured to store the detected patterns in a memory for use as an authentication factor for determining whether to move the bolt between the extended and retracted positions) (page 4 paragraph 0067; see Figures 6a-6b) in order to increase security of the wireless access control system. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the position determination of the remote access device using the RSSI of the remote access device for authentication taught by Dumas ‘481 in the lock tracks the received signal strength indicator (RSSI) of the remote access device until the algorithm determines that the remote access device is within a defined accessible range from the lock of Dumas et al. in view of Jonsson because using the position determination of the remote access device using the RSSI of the remote access device for authentication would increase improve security of the wireless access control system using the authorized remote access device.

5, Dumas et al. in view of Jonsson and Dumas ‘481 disclose the lockset of claim 4, Dumas ‘481 disclose that wherein in response to the controller detecting a pattern stored in memory the controller sends a signal to the motor to control movement of the bolt between the extended position and the retracted position (page 4 paragraph 0067; see Figures 6a-6b).

Referring to claim 6, Dumas et al. in view of Jonsson and Dumas ‘481 disclose the lockset of claim 4, Dumas ‘481 discloses wherein in response to the controller detecting the pattern stored in memory (page 4 paragraph 0067; see Figures 6a-6b) and the Authentication chip 54 or authentication software running on system 10, creates public and private keys to be used by the controller 21 to authenticate and confirm the identity of the authorized remote access devices 15. The authentication unit 54 which includes encryption data for encrypting communications transmitted by radio signal transceiver 1022 or unencrypting messages received at either one of the antennas 50 or 52.  During operation, a user will approach or touch lock 11 to be detected by proximity detector 27 sending a user interaction signal to the controller 21. The radio signal transceiver 1022 will receive signals from a remote access device 15 at one or both of antennas 50 and 52. The received signals will be processed by the controller 21 to determine position and location as described above. Additionally, the controller verifies the remote access device 15 is authorized for access at that time as determined by utilizing the real time clock 1002 and data stored in memory 55. If access is permitted, or permitted as a function of time of day, then the actual signal received by the radio signal transceiver 1022 will be authenticated utilizing the authentication chip 54.  If the radio signal is recognized by the controller 21, the controller 21 will lock or unlock the electronic lock 14 (i.e. receiving a valid authentication code from an input 

Referring to claim 7, Dumas et al. in view of Jonsson and Dumas ‘481 disclose the lockset of claim 4, Dumas ‘481 discloses If, the RSSI of the request signal exceeds the threshold (i.e. an correct pattern) as determined in step 1803, then in a step 1805 remote access device 15 determines the RSSI of a signal received from lock 11 or router plug in unit 30. In step 1806, controller 21 and remote access device 15 determines whether the RSSI of the wireless access system signal is greater than a predetermined threshold. This value can be greater than, lesser than, or equal to the RSSI value monitored in step 1803. If not, access is denied and a warning of unauthorized entry is transmitted to the authorized user at their stored contact point, In Step 1807 (i.e. an incorrect pattern). If the signal is greater than a predetermined threshold, then access is allowed with the appropriate permissions in a step 1808 (i.e. wherein in response to the controller detecting an incorrect pattern in an attempt to perform a pattern stored in memory, the controller will send a signal to an output device to alert the user of an incorrect pattern) (page 6 paragraph 0086; see Figure 18).

Referring to claims 14-19, Dumas et al. in view of Jonsson disclose method of claim 13, the claims 14-19 same in that the claims 4-9 already addressed above therefore claims 14-19 are also rejected for the same obvious reasons given with respect to claims 4-9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US# 9,218,696 B2) in view of Jonsson (US# 10,228,444 B2) in view Dumas et al. (Pub. No. US 2014/0292481 A1) (hereafter “Dumas ‘481”) as applied to claim 19, and further in view of Howarter et al. (US# 8,126,450 B2).

Referring to claim 20, Dumas et al. in view of Jonsson and Dumas ‘481 disclose the method of claim 19, however, Dumas et al. in view of Jonsson and Dumas ‘481 did not explicitly disclose wherein, in response to a determination by the controller that the authentication device is getting farther from the lockset, the controller sends a signal to control movement of the bolt between the locked position and the unlocked position. 
In the same field of endeavor of an access control system, Howarter et al. teaches that the vehicle system 302 determines whether the distance is increasing (step 315) (i.e. getting farther). The determination of step 315 may be made on the measurements made in step 312 and recorded by the vehicle system 302. If the distance is determined to be increasing, the vehicle system 302 initiates a command to lock the vehicle doors (step 314). Step 314 is performed because the user and the associated cell phone 300 are increasing their distance between the vehicle system 302 and as a result, the user is probably entering his or her home, place of business, work, or other location where the user must be separated from the vehicle. As a result, the doors are locked in order to secure the vehicle regardless of whether the user has affirmatively selected to lock the doors (i.e. wherein, in response to a determination by the controller that the authentication device is getting farther from the lockset, the controller sends a signal to control movement of the bolt between the locked position and the unlocked position) (column 8 lines 37 to 49; see Figure 3) in order to improve security of the wireless access control system. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for the vehicle system determine the distance between the cell phone and the vehicle and send the command controlling the lock system in response to the distance measurement is increasing taught by Howarter et al. in the lock tracks the received signal strength indicator (RSSI) of the remote access device until the algorithm determines that the remote access device is within a defined accessible range from the lock of Dumas et al. in view of Jonsson and Dumas ‘481 because having the vehicle system determine the distance between the cell phone and the vehicle and send the command controlling the lock system in response to the distance measurement is increasing would provide a convenient and secure way to lock the lock system for the user.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684